ORDER

PER CURIAM.
Defendant, Walter Edward Prescott, appeals from the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the judgment is not clearly erroneous. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).